

113 S1718 IS: To modify the boundary of Petersburg National Battlefield in the Commonwealth of Virginia, and for other purposes.
U.S. Senate
2013-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1718IN THE SENATE OF THE UNITED STATESNovember 18, 2013Mr. Reid (for Mr. Warner (for himself and Mr. Kaine)) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo modify the boundary of Petersburg National Battlefield in the Commonwealth of Virginia, and for other purposes.1.Petersburg National
			 Battlefield boundary modification(a)In
			 generalThe boundary of the Petersburg National Battlefield is
			 modified to include the land and interests in land as generally depicted on the
			 map titled Petersburg National Battlefield Boundary Expansion,
			 numbered 325/80,080, and dated June 2007. The map shall be on file and
			 available for public inspection in the appropriate offices of the National Park
			 Service.(b)Acquisition of
			 propertiesThe Secretary of the Interior (referred to in this
			 section as the Secretary) is authorized to acquire the land and
			 interests in land, described in subsection (a), from willing sellers only, by
			 donation, purchase with donated or appropriated funds, exchange, or
			 transfer.(c)AdministrationThe
			 Secretary shall administer any land or interests in land acquired under
			 subsection (b) as part of the Petersburg National Battlefield in accordance
			 with applicable laws and regulations.(d)Administrative
			 jurisdiction transfer(1)In
			 generalThere is transferred—(A)from the Secretary
			 to the Secretary of the Army administrative jurisdiction over the approximately
			 1.170-acre parcel of land depicted as Area to be transferred to Fort Lee
			 Military Reservation on the map described in paragraph (2); and(B)from the Secretary
			 of the Army to the Secretary administrative jurisdiction over the approximately
			 1.171-acre parcel of land depicted as Area to be transferred to
			 Petersburg National Battlefield on the map described in paragraph
			 (2).(2)MapThe land transferred is depicted on the map titled Petersburg National
			 Battlefield Proposed Transfer of Administrative Jurisdiction, numbered
			 325/80,801A, dated May 2011. The map shall be on file and available for public
			 inspection in the appropriate offices of the National Park Service.(3)Conditions of
			 transferThe transfer of administrative jurisdiction under
			 paragraph (1) is subject to the following conditions:(A)No reimbursement
			 or considerationThe transfer is without reimbursement
			 or consideration.(B)ManagementThe
			 land conveyed to the Secretary under paragraph (1) shall be included within the
			 boundary of the Petersburg National Battlefield and shall be administered as
			 part of that park in accordance with applicable laws and regulations.